FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see, filed 2/24/2022, with respect to the rejection(s) of claim(s) under 102 and 103 as applied in the office action mailed on 10/12/2021 have been fully considered and are persuasive.  Therefore, these rejection(s) have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-9, 11-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG (US 20210043018 A1) in view of WANG et al. (US 9762581 B1).
Re claim 1. ZHANG discloses (abstract – FIG.1) a method for access control to restricted area [0017-0020, 0038], comprising: 
determining a confidence level associated with first recognition information from a first recognition system is below a threshold [0062, 0067], wherein the first recognition system comprises a non-facial recognition system (i.e. gait data features [0067, 0070, 0072-0073] – by way of scene detection unit 321 for instance – FIG.3A), wherein the first recognition information corresponds to information on an identity of an individual attempting to access the restricted area; [0070-0073] 
receiving second recognition information from a second recognition system [0068], different from the first recognition system; (i.e. FIG.3A shows two different units – scene detection unit 321 understood to determine gait data features which are described in [0074] and voice interaction unit 322 understood to determine voice data described in [0074] – however, facial recognition can be used for second recognition information since claim does not exclude facial recognition used for second recognition information, ([0072-0073] – both first and second confidence levels are determined based on different data obtained either simultaneously or separately – not limited to simultaneously)
comparing the second recognition information to stored recognition data; [0066, 0073]
transmitting a signal to an access gate [0038, 0056-0057, 0099] to provide access for the individual to the restricted area in response to the second recognition information matching the stored recognition data; and (i.e.  if the identification module 320 determines that a subject corresponds to one of one or more allowed entry identities. The door lock control unit 332 may generate an unlock signal and send the unlocking signal to the lock of the door. The lock of the door may be unlocked based on the unlock signal) [0057]
denying the access for the individual to the restricted area in response to the second recognition information not matching (i.e. door lock control unit 332 may be configured to direct a lock of a door to be locked or unlocked based on recognition result of the identification module 320) the stored recognition data. [0057]
One of ordinary skill in the art would understand that ZHANG teaches [0076] a similar function such as in “identification module 320 may update the gait data or the facial data of the one or more plurality of allowed entry entities according to the recognition result. In some embodiments, if the recognition result is that the first confidence level is less than the first threshold, but when the second recognition level exceeds or equals the second threshold, the gait data of the one of the one or more allowed entry identities that matches the at least one of the one or more subjects in the database (e.g., a resident database) may be updated according to the gait features of the at least one of the one or more subjects”.  Updating or changing data features is a common function for modules to affect the functions performed based recognition results.  Primarily in the citation above, ZHANG clearly teaches the function of comparing two different thresholds to then perform another function, based on the first confidence level obtained being less than a first threshold and the second confidence level obtained being greater than a second threshold.
	However, arguably ZHANG fails to explicitly disclose:
in response to determining the confidence level.
WANG teaches (abstract) in a similar field of invention (i.e. access door with unlocking functions – FIG.1), presenting in response to determining a first confidence level being lower than a threshold (c.9, ll.16-27), an additional type of recognition information function (i.e. which may inputted by a user), to fully determine proper authorization (FIG.4) using at least two types of recognition information.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try modifying the functions performed by ZHANG, by performing reception and processing of second recognition information from a second recognition unit different from the first recognition system after the first confidence level is determined to be insufficient as taught by WANG in order to obtain a more secure function (i.e. unlocking of door lock) of recognizing an authorized user using at least two different recognition systems with corresponding recognition information.
Re claim 2. ZHANG discloses the method of claim 1, wherein the first recognition system includes one or more of a gait recognition system [0049] or an audio recognition system [0036].
Re claim 4. ZHANG [0012-0013, 0058, 0074] as modified by WANG discloses the method of claim 1, wherein the second recognition system includes a mobile device verification system, and wherein the method further comprises:
transmitting a notification to a mobile device (i.e. mobile phone used in place of server) associated with an authorized personnel estimated to correspond to the identity of the individual, wherein the second recognition information includes a response to the notification received from the mobile device. (ZHANG [0012-0013, 0058, 0074])
Re claim 5. However, ZHANG fails to explicitly disclose:
the method of claim 4, wherein the second recognition information further includes one or more of an acknowledgment or denial of the notification, a special response including a password, or a finger print confirmation.
WANG teaches the use of other functions including one or more of acknowledgement or denial notifications (c.9, ll.16-43), password request (c.9, ll.16-43) or finger print confirmation (c.22, ll.44-55).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try modifying the functions performed by ZHANG, by performing additional functions such as password request or finger print confirmation as taught by WANG in order to obtain a more secure function (i.e. unlocking of door lock) of recognizing an authorized user using at least two different recognition systems with corresponding recognition information.
Re claim 6. However, ZHANG fails to explicitly disclose:
the method of claim 1, wherein the second recognition system includes a card reader system, and wherein the method further comprises: 
transmitting a second signal to determine a presence of an access card at or near an entrance to the restricted area, wherein the second recognition information includes a response to the second signal, and wherein the access card is associated with an authorized personnel estimated to correspond to the identity of the individual.
WANG teaches (c.14, ll.61-67) the use access card reader system with functions of transmitting signal (i.e. RFID communication) to determine presence of access card (FIG.1-2) near entrance, wherein a card would serve to provide signal(s) response for card reader system (RFID transceiver of the access reader 108 may transmit a RF query to the RFID tag or transponder of the access control token 214 as the access control token 214 passes over or near (e.g., within a predetermined proximity) of the RFID transceiver).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try modifying the functions performed by ZHANG, by including the card reader system as taught by WANG in order to obtain a more secure function (i.e. unlocking of door lock) of recognizing an authorized user using at least two different recognition systems with corresponding recognition information.
Re claim 7. ZHANG discloses [0050, 0066, 0073, 0082] the method of claim 1, further comprising: 
updating the stored recognition data to include image data or audio data of the first recognition information in response to the second recognition information matching the stored recognition data. []
Re claim 8. ZHANG as modified by WANG (as applied for claim 1) an access control system for a restricted area, comprising: 
a memory storing instructions; and 
a processor coupled with the memory and configured to: 
determine a confidence level associated with first recognition information from a first recognition system is below a threshold, wherein the first recognition system comprises a non-facial recognition system, wherein the first recognition information corresponds to information on an identity of an individual attempting to access the restricted area; receive second recognition information from a second recognition system, different from the first recognition system, in response to determining the confidence level; compare the second recognition information to stored recognition data; transmit a signal to an access gate to provide access for the individual to the restricted area in response to the second recognition information matching the stored recognition data; and deny the access for the individual to the restricted area in response to the second recognition information not matching the stored recognition data.  
Re claim 9. ZHANG discloses (as applied for claim 2) the access control system of claim 8, wherein the first recognition system includes one or more of a gait recognition system or an audio recognition system.
Re claim 11. ZHANG as modified by WANG discloses (as applied for claim 4) the access control system of claim 8, wherein the second recognition system includes a mobile device verification system, and wherein the processor is further configured to: transmit a notification to a mobile device associated with an authorized personnel estimated to correspond to the identity of the individual, wherein the second recognition information includes a response to the notification received from the mobile device.  
Re claim 12. ZHANG as modified by WANG discloses (as applied for claim 5) the access control system of claim 11, wherein the second recognition information further includes one or more of an acknowledgment or denial of the notification, a special response including a password, or a finger print confirmation.  
Re claim 13. ZHANG as modified by WANG discloses (as applied for claim 6) the access control system of claim 8, wherein the second recognition system includes a card reader system, and wherein the processor is further configured to: transmit a second signal to determine a presence of an access card at or near an entrance to the restricted area, wherein the second recognition information includes a response to the second signal, and wherein the access card is associated with an authorized personal estimated to correspond to the identity of the individual.  
Re claim 14. ZHANG discloses (as applied for claim 7) the access control system of claim 8, wherein the processor is further configured to: update the stored recognition data to include image data or audio data of the first recognition information in response to the second recognition information matching the stored recognition data.  
Re claim 15. ZHANG as modified by WANG (as applied for claim 1) a non-transitory computer-readable medium storing instructions executable by a processor (i.e. both ZHANG and WANG require all these elements for proper operation), the instructions comprising code to: 
determine a confidence level associated with first recognition information from a first recognition system is below a threshold, wherein the first recognition system comprises a non- facial recognition system, wherein the first recognition information corresponds to information on an identity of an individual attempting to access a restricted area; receive second recognition information from a second recognition system, different from the first recognition system, in response to determining the confidence level; compare the second recognition information to stored recognition data; transmit a signal to an access gate to provide access for the individual to the restricted area in response to the second recognition information matching the stored recognition data; and deny the access for the individual to the restricted area in response to the second recognition information not matching the stored recognition data.  
Re claim 16. ZHANG as modified by WANG (as applied for claim 2) the non-transitory computer-readable medium of claim 15, wherein the first recognition system includes one or more of a gait recognition system or an audio recognition system.
Re claim 18. ZHANG as modified by WANG discloses (as applied for claim 4) the non-transitory computer-readable medium of claim 15, wherein the second recognition system includes a mobile device verification system, and the instructions further comprise code to: transmit a notification to a mobile device associated with an authorized personnel estimated to correspond to the identity of the individual, wherein the second recognition information includes a response to the notification received from the mobile device.  
Re claim 19. ZHANG as modified by WANG discloses (as applied for claim 5) the non-transitory computer-readable medium of claim 18, wherein the second recognition information further includes one or more of an acknowledgment or denial of the notification, a special response including a password, or a finger print confirmation.  
Re claim 20. ZHANG as modified by WANG discloses (as applied for claim 6) the non-transitory computer-readable medium of claim 15, wherein the second recognition system includes a card reader system, and the instructions further comprise code to: transmit a second signal to determine a presence of an access card at or near an entrance to the restricted area, wherein the second recognition information includes a response to the second signal, and wherein the access card is associated with an authorized personal estimated to correspond to the identity of the individual.
Claims 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG (US 20210043018 A1) in view of WANG et al. (US 9762581 B1) further in view of JOHNSON et al. (US 9858739 B1).
Mobile/smart devices/phones are well known to be capable of operating with location identification (i.e. GPS) modules.
ZHANG further discloses [0037-0040, 0077, 0098-0105] the concept of using mobile phones for processing various functions (i.e. GPS functions [0049]).
Re claim 3. ZHANG discloses the method of claim 1, wherein the second recognition system includes a mobile device verification system (i.e. fig.1).
	However, ZHANG as modified by WANG fails to explicitly disclose:
wherein the method further comprises: 
determining a location of a mobile device associated with an authorized personal estimated to correspond to the identity of the individual, wherein the second recognition information includes the location of the mobile device and the stored recognition data includes a location of the restricted area.
JOHNSON teaches (abstract) in a similar field of invention (fig.1) wherein a mobile device is used to help authorization of user carrying mobile device, to determine access to a building (i.e. unlock door), using location of such mobile device.  Particularly, the location of mobile device (fig.2) is associated with an authorized person estimated to correspond to individual identity and is combined with data stored in a database, regarding specific location, devices, and functions (fig.2) and comparison of data obtained by system to determine functions allowed (c.5, ll.27-45).  Furthermore, JOHNSON clearly teaches the function of comparing data of different types (i.e. connection event, device(s), action) for determining allowed functions (c.9, ll.46-59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using the mobile device to determine a specific location of an authorized individual as taught by JOHNSON in order to determine if approaching user carrying mobile device should be allowed to access entry into the restricted area due to location of user and location of restricted area and other obtained data (i.e. identification of user, etc.).
	Re claim 10. ZHANG as modified by WANG and JOHNSON (as applied for claim 3) the access control system of claim 8, wherein the second recognition system includes a mobile device verification system, and wherein the processor is further configured to: determine a location of a mobile device associated with an authorized personal estimated to correspond to the identity of the individual, wherein the second recognition information includes the location of the mobile device and the stored recognition data includes a location of the restricted area.  
Re claim 17. ZHANG as modified by WANG and JOHNSON (as applied for claim 3) the non-transitory computer-readable medium of claim 15, wherein the second recognition system includes a mobile device verification system, and the instructions further comprise code to: determine a location of a mobile device associated with an authorized personal estimated to correspond to the identity of the individual, wherein the second recognition information includes the location of the mobile device and the stored recognition data includes a location of the restricted area.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CARLOS E. GARCIA
Primary Examiner
Art Unit 2683


/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        4/26/2022